This case comes before us on a rule 9 motion for release pending appeal. For that reason we do not review the action of the trial justice, but rather hear the motion de novo.
In this case the defendant is appealing from a denial of a motion to reduce sentence. His original appeal has been heard and denied. State v. Giorgi, 115 R.I. 1, 339 A.2d 268 (1975). His request in this case is in the nature of a request *935for bail pending post conviction relief. We have recently said that:
Julius C. Michaelson, Attorney General, Alfred French Goldstein, Special Assistant Attorney General, for plaintiff.
Lovett <b Linder, Ltd., Raul L. Lovett, for defendant.
“This court has never granted bail to an individual who has sought what for all intents and purposes is post conviction relief.” State v. Abbott and Freeman, 117 R.I. 214, 220, 366 A.2d 1132, 1135 (1976).
Accordingly, the motion of the defendant for release on bail pending appeal is denied.